BOLIN, Judge.
Plaintiff appeals from an adverse judgment of the City Court of Shreveport decreeing that plaintiff had sold his 1954 Ford automobile to defendant Anderson for a consideration of $200 and that therefore defendant was the owner and entitled to the possession of the automobile.
The testimony not having been transcribed and the parties being unable to agree with the facts, the trial judge prepared a narrative of the facts. Louisiana Code of Civil Procedure Article 2131 provides such findings shall be “conclusive.”
Plaintiff had contended he was drunk at the time of the alleged sale; that he remembered nothing of the events occurring after 6 p. m. on that date and was therefore incapacitated from consummating a valid contract of sale. The trial judge found that although plaintiff had been drinking in Anderson’s home on the evening in question, nevertheless he knew what he was doing at the time of the sale.
In his narrative of facts and in his written opinion, the trial judge concluded the automobile was sold by plaintiff to defendant on the night of April 18, 1965, for a valid consideration which entitled defendant to possession of same.
Since there is no evidence in the record to contradict the findings of the trial judge, it follows such judgment is affirmed at appellant’s cost.
Affirmed.